UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1518



MURRAY WITCHER,

                                              Plaintiff - Appellant,

          versus

JOSEPH W. WESTPHAL,
                                              Defendant - Appellee,

          and

LOUIS CALDERA, United States Department
of the Army,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
00-2676-RDB)


Submitted:   October 27, 2004          Decided:     November 15, 2004


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Murray Witcher, Appellant Pro Se. Neil Ray White, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Murray    Witcher   appeals    the   district    court’s     order

granting   summary    judgment   in   his   employer’s     favor   in   this

employment discrimination action.        We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.     See Witcher v. Westphal, No. CA-00-

2676-RDB (D. Md. filed Mar. 22, 2004 & entered Mar. 23, 2004).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -